Citation Nr: 0031585	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  98-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, claimed as visual impairment in the right eye.  

2.  Entitlement to an evaluation in excess of 20 percent for 
visual impairment of the left eye due to traumatic 
maculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to March 
1982, with additional service, including active duty for 
training, in the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1998 and February 1999 decisions by the 
Department of Veterans Affairs (VA) Regional Offices located 
respectively in Indianapolis, Indiana, and Reno, Nevada.  

This case was previously before the Board in November 1999, 
at which time it was REMANDED for additional development.  
The case is now, once more, before the Board for appellate 
review.  

The Board observes that, based on various correspondence 
contained in the veteran's claims folder, it is at this time 
unclear whether he wishes to pursue the issue of service 
connection for chronic headaches.  Inasmuch as this issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


REMAND

In correspondence of September 1999, the veteran indicated 
that he wished to "appear personally at a hearing before the 
Board of Veterans' Appeals."  Pursuant to that request, the 
Board, in November 1999, remanded the veteran's case to the 
RO in order that he (the veteran) might be afforded that 
hearing.  In correspondence of August 4, 2000, the veteran 
was informed that his hearing before a traveling member of 
the Board was to be held on Wednesday, September 13, 2000, at 
8:30 a.m. at the Decatur, Georgia RO.  However, it 
subsequently became apparent that the veteran was 
incarcerated, and would not be released until August 17, 
2000.  Given that the aforementioned notice of hearing was 
apparently sent to the veteran's prior address, and not to 
the correctional facility where he was incarcerated, it is 
unclear whether the veteran ever received notice of his 
scheduled hearing.  What is clear is that the veteran failed 
to report for that hearing. 

The Board observes that, during the course of an informal 
hearing presentation in early October 2000, the veteran's 
accredited representative noted that he was scheduled for 
release on October 17, 2000, and should therefore be given 
another opportunity to present his case before a Member of 
the Board.  

The Board notes that, pursuant to the provisions of the 
recently-passed Veterans Claims Assistance Act of 2000 (VCAA) 
[Pub. L. No. 106-475, 114 Stat 2096 (2000)], the VA has a 
"duty to assist" to the veteran in the development of all 
facts pertinent to his claim.  VA must make "all reasonable 
efforts" to assist the veteran in obtaining and/or presenting 
evidence necessary to substantiate his claim.  Accordingly, 
in light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is once again remanded for the veteran to be again scheduled 
for a hearing before a member of the Board.

Additionally, it is noted that a Statement of the Case dated 
in May 1998 reflects that the RO held that the veteran claim 
of entitlement to service connection for a right eye disorder 
was not well grounded.  Among other things the VCAA 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Accordingly, 
the RO must readjudicate this issue.

Accordingly, the case is once again REMANDED for following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The RO should take all necessary 
action to schedule the veteran for a 
hearing before a traveling Veterans Law 
Judge/Member of the Board.  A copy of the 
notice to the veteran of the scheduling 
of that hearing should be placed in the 
veteran's claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No further action is required of 
the veteran until he is so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


